Name: Commission Regulation (EEC) No 2795/88 of 8 September 1988 repealing Regulation (EEC) No 2783/88 introducing a countervailing charge on the import of certain types of plum originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 9 . 88 Official Journal of the European Communities No L 250/ 19 COMMISSION REGULATION (EEC) No 2795/88 of 8 September 1988 repealing Regulation (EEC) No 2783/88 introducing a countervailing charge on the import of certain types of plum originating in Spain (except the Canary Islands) introduced ; whereas the countervailing charge should therefore not be applied and Regulation (EEC) No 2783/88 should be repealed with effect from its date of entry into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2783/88 (3), introduced a countervailing charge from 9 September 1988 on the import of certain types of plum originating in Spain (except the Canary Islands) ; Whereas verification has revealed that, due to an error of calculation, the said countervailing charge was unduly HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2783/88 is hereby repealed with effect from its date of entry into force . Article 2 This Regulation shall enter into force on 9 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 . (3) OJ No L 249, 8 . 9 . 1988, p . 25.